PeR Cuhiam.
The jury, under the application of well settled principles of law, resolved the issues of fact against the defendant. While appellant has numerous assignments of error to the admission of evidence over her objections and exceptions, and six assignments of error to the charge, a careful examination of all her assignments of error discloses no new question or feature requiring extended discussion. Neither reversible nor prejudicial error has been made to appear. All of defendant’s assignments of error are overruled. The verdict and judgments will be upheld.
No error.